Citation Nr: 1014841	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1949 to October 
1952.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating 
determination of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing at the RO before a local 
hearing officer in April 2006.  He also appeared at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge at the RO in July 2007.  A transcript of both hearings 
has been associated with the claims file.  

In July 2009, the Veteran submitted new medical evidence 
directly to the Board without a waiver of RO jurisdiction.  

In November 2009, the Board again remanded the issue on 
appeal to the RO for additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had significant cold weather exposure in the 
Republic of Korea during active service in the Korean 
Conflict.  

2.  The weight of the competent evidence demonstrates that 
the Veteran's currently disability manifested by arthritis of 
the hands, cervical spine, and thoracolumbar spine, is not 
related to any incident during his service, to include cold 
weather exposure.  


CONCLUSION OF LAW

The Veteran does not have a current disability manifested by 
arthritis of the hands, cervical spine, and thoracolumbar 
spine, due to disease or injury that was incurred in or 
aggravated by active service, to include cold weather 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Here, the RO sent the Veteran a letter in May 2005 fulfilling 
the requirements of 38 C.F.R. § 3.159(b).  The RO also sent a 
letter in March 2006 advising the Veteran of the five Dingess 
elements, to specifically include that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  Accordingly, VA has 
fulfilled its duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  First, all reported VA 
and private treatment records have been obtained, and there 
is no indication of additional pertinent treatment for which 
records have not been obtained.  See Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty 
to assist applies only to records relevant to a Veteran's 
present claim).  Second, the Veteran was afforded VA 
examinations in June 2008 and December 2009 to determine 
whether his claimed arthritis is due to the circumstances of 
his active service.  The Board finds that the VA examinations 
(when considered with subsequent addendums) are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's pertinent medical history, including his 
cold weather exposure in Korea, plus his lay assertions and 
current complaints.  Additionally, the VA examinations 
describe his disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)).  Finally, the Veteran has been 
afforded a hearing before a Veterans Law Judge in which he 
presented oral argument in support of his claim.

For these reasons, there is no indication of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Also, VA's duty to assist 
is met.  Thus, it is not prejudicial for the Board to proceed 
with appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

The Board also finds that there was substantial compliance 
with the November 2009  Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999).  

In particular, the Board directed the AMC/RO to schedule the 
Veteran for a VA examination to determine whether he has 
arthritis that is at least as likely as not related to his 
cold weather exposure during the Korean Conflict.  This was 
accomplished by the AMC/RO in December 2009.  As there has 
been substantial compliance with all directed action, further 
remand is not necessary.  See Stegall v. West, 11 Vet. App. 
268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-
05 (2008) (finding substantial compliance where an opinion 
was provided by a neurologist as opposed to an internal 
medicine specialist requested by the Board).  


II.  Analysis

The Veteran is contending that service connection is 
warranted for arthritis of multiple joints, including the low 
back, neck, and right ankle.  

With regard to the scope of his claim, the Board points out 
that he is currently service-connected for residuals of cold 
weather injury of the (1) arthritis and neuropathy of the 
left foot, (2) arthritis and neuropathy of the right foot, 
and (3) neuropathy of the left hand, and (4) neuropathy of 
the right hand.  The record shows that the Veteran has also 
been diagnosed with osteoporosis, but he has not indicated in 
his correspondence that he is seeking service connection for 
this disorder.  Accordingly, the scope of the present claim 
does not encompass these disabilities.  

The Board points out that the Veteran is not presently 
service-connected for arthritis of the bilateral hands.  
Therefore, the scope of the present claim is found to 
encompass this disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence 
or aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the 
credibility and weight of the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess).

Here, based upon careful and independent review, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  

The Veteran contends that he has a current disability 
manifested by arthritis that is due to cold weather exposure 
during service in Korea during the Korean Conflict.  His 
official service department records confirm that he 
participated in "[o]perations against enemy forces south and 
central Korea," from July 6, 1951 to June 3, 1952, which, 
the Board points out, was during the Korean Conflict.  For 
his service, the Veteran received numerous medals including 
the Navy Occupation Service Medal, Korean Service Medal with 
four Bronze Stars, the U.N. Service Medal, and a Combat 
Action Ribbon.  

The record on appeal also includes an April 2005 "buddy 
statement" from a Veteran who wrote that he joined the 
Veteran's unit in Korea in January 1952.  The buddy further 
wrote that cold weather was their "worst enem[y]" in Korea.  
In fact, they were cold throughout the winter where 
temperatures dropped to as low as 47 degrees below zero.  
Hands, ears, feet, and faces were almost always frozen, 
except that their feet would become damp when walking to 
their bunker.  They would then have to lie in the bunker with 
wet feet for 12 hours.  Afterwards, their feet and toes would 
look gray.  The "buddy statement" then goes on to detail 
how the buddy lost touch with the Veteran after May/June 
1952, until approximately 1998-99, when they re-connected.  

In short, the record shows that the Veteran was involved in 
combat with the enemy during his service in Korea.  Also, the 
lay statements of record are competent and credible evidence 
demonstrating the circumstances of the Veteran's service in 
Korea, including exposure to extreme cold weather.  
Nonetheless, service connection is not warranted unless the 
evidence also establishes that the Veteran has a current 
disability that resulted from his in-service cold weather 
exposure.  See Davidson, 581 F.3d at 1316.  On this issue, 
the preponderance of the evidence is against the Veteran's 
claim.  

First, service treatment records (STR) does not show that he 
was treated for frostbite and any other complaints related to 
cold weather exposure during service.  According to a (post-
service) March 2006 VA psychiatry treatment note, the Veteran 
complained of having had frostbite in Korea.  In contrast, he 
reported to a June 2008 VA examiner that he did not remember 
having actual frostbite, frostnip, or frozen feet or symptoms 
during service.  The Board points out that the STR are 
consistent with his assertions to the June 2008 VA examiner.  
He testified at an April 2006 Decision Review Officer (DRO) 
hearing that he did not undergo a discharge examination.  
Nonetheless, the STR contain a September 1952 separation 
examination report showing that a clinical evaluation of all 
systems (with the exception of several tattoos) was 
"normal."  

Second, the weight of the evidence shows that the Veteran 
currently does not have arthritis of any system that is a 
long-term effect of his in-service cold weather exposure.  
See, e.g., VA Adjudication Procedure Manual (M21-1), Part VI, 
§ 11.20(a).  The pertinent post-service evidence shows that 
the Veteran is diagnosed with arthritis of multiple joints.  
He was diagnosed with osteoarthritis at the lower cervical 
spine and L5-S1 in January 2002.  Subsequent testing, 
including an April 2005 VA computed tomography (CT) scan, 
confirmed the diagnosis.  During a January 2008 VA 
rheumatology consultation, the Veteran was also diagnosed 
with right thumb pain secondary to 1st carpal metacarpal 
(CMC) joint osteoarthritis.  A follow-up VA rheumatology note 
from January 2009 shows a diagnosis of osteoarthritis of the 
bilateral hands and wrists, mainly affecting function at the 
right CMC joint.  In short, the Veteran has been diagnosed 
with arthritis of the cervical spine, thoracolumbar spine, 
and bilateral hands and wrists.  (Although a private June 
2004 treatment note reports a diagnosis of "degenerative 
knee and hip problems," this clinical diagnosis has not been 
confirmed by X-ray.)  

With regard to the relationship between the arthritis of 
these joints and the Veteran's active service, the record 
contains some evidence tending to weigh against his present 
claim and some evidence tending to support the claim.  Under 
such circumstances, the Board's duty is to the probative 
value of the medical evidence.  See Hayes, 5 Vet. App. at 69.  
The opinions of a medical professional are medical 
conclusions that the Board cannot ignore or disregard, but 
the Board is not obligated to accept any physician's opinion.  
See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  In fact, the Board may 
favor one medical opinion over another if it offers an 
adequate statement of reasons or bases.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a veteran for a long period of time 
or through a factually accurate medical history reported by a 
veteran.  See id. at 303-304.  

Although being fully and accurately informed of the relevant 
medical history is necessary, the most probative value of a 
medical opinion comes from its reasoning.  Accordingly, the 
second inquiry in determining the probative value of a 
medical opinion is whether the medical expert provided a 
fully articulated opinion.  See id.  A medical opinion that 
is equivocal in nature or expressed in speculative language, 
does not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value 
of an opinion involves consideration of whether an opinion is 
supported by a reasoned analysis.  A medical opinion 
containing only data and conclusions is not entitled to any 
weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  Therefore, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if 
it includes clear conclusions and supporting data with a 
reasoned analysis connecting the data and conclusions.  A 
medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Here, the evidence weighing against the claim consists of two 
VA examinations.  

First, the Veteran underwent a VA examination in June 2008.  
The examiner reviewed the Veteran's claims file and noted his 
history of service in Korea with exposure to temperatures as 
low 47 degrees below zero.  The Veteran did not remember 
having actual frostbite/frostnip/frozen feet or symptoms 
during service.  He also denied such current symptoms of cold 
sensitization, Raynaud's phenomenon, hand numbness, and other 
symptoms (except for the feet).  

In a January 2009 addendum, the June 2008 VA examiner 
reported that the Veteran shows signs of osteoarthritis of 
the spine.  In support, the VA examiner cited a September 
2005 X-ray revealing findings of moderate degenerative 
changes of the lumbar spine.  With regard to the etiology of 
the disorder, the VA examiner indicated that the record does 
not confirm any event affecting the lumbosacral spine during 
the Veteran's active service.  Accordingly, the VA examiner 
opined, it is not as likely as not that the degenerative 
changes of the Veteran's lumbosacral spine are a result of a 
cold injury.  In support, she explained that review of the 
literature shows no connection between degenerative changes 
of the spine and exposure, long or short, to cold.  Moreover, 
according to the VA examiner, degenerative changes of the 
spine are common among older people and more than 80 percent 
of males over the age of 55 show signs and/or symptoms of 
osteoarthritis.  There are numerous risk factors for 
development of this problem, but, the examiner noted, cold 
injury is not on the list.  

The Board finds that the VA examiner's January 2009 addendum 
opinion is highly probative with regard to the issue of the 
etiology of the Veteran's lumbar spine arthritis.  First, the 
VA examiner accurately reviewed the pertinent history, 
including the Veteran's exposure to extreme weather in Korea, 
plus his post-service symptomatology.  In fact, the VA 
examiner cited a September 2005 VA treatment records showing 
diagnosis of lumbar spine arthritis.  This demonstrates that 
the VA examiner was fully aware of the pertinent factual 
premises of the Veteran's case.  Second, the VA examiner 
fully and unequivocally articulated her opinion.  She found 
that it is not as likely as not that the Veteran's 
lumbosacral spin arthritis is the result of a cold injury.  
Finally, the VA examiner provided a reasoned analysis for her 
conclusion, by citing medical literature showing no 
connection between cold injuries and degenerative changes of 
the spine.  Instead, she reasoned, degenerative disease of 
the spine is common among older people, especially males over 
55.  

The Board also finds the June 2008 VA examiner's opinion 
highly probative because the VA examiner otherwise found 
support to conclude that the Veteran has current disorders of 
the bilateral feet and hands that are likely related to his 
in-service cold weather exposure.  The VA examiner's careful 
distinction between the disorders of the hands and feet and 
the spine shows that the VA examiner thoroughly considered 
the circumstances of the Veteran's service and the 
relationship between his service and these current 
disabilities.  

In other words, the June 2008 VA examiner's opinion 
(including the January 2009 addendum) is factually accurate, 
fully articulated, and based on sound reasoning.  Therefore, 
it carries significant weight with regard to the issue of the 
likely etiology of the Veteran's degenerative arthritis of 
the lumbosacral spine.  See Nieves-Rodriguez, 22 Vet. App. at 
304.  

Also weighing against his claim, the Veteran underwent a 
second VA examination in December 2009.  The VA examiner, who 
is an orthopedist, reviewed the pertinent medical history by 
noting the Veteran's four-year history of neck and back pain.  
The VA examiner also noted that X-rays showed osteoarthritis 
of the spine.  (Attachments to the December 2009 VA 
examiner's report consist of X-rays showing no significant 
bony abnormality of the bilateral knees and hips.)  The VA 
examiner further noted the Veteran's current complaints, 
which included needing a cane to get around and having pain 
on motion of the neck and back.  With regard to the etiology 
of the osteoarthritis of the spine, the VA examiner opined 
that it is not likely related to a service injury, but a 
natural occurring phenomenon.  

In an addendum, the December 2009 VA examiner noted that the 
Veteran also has arthritis of the hands.  The VA examiner 
also documented the Veteran's complaints of hip pain and  
knee pain, which, according to the examiner, the Veteran had 
had for a "long number of years."  The VA examiner noted 
that this was from a "natural occurring degenerative 
arthritis."  On physical examination, the VA examiner found 
that both hands showed some Heberden's nodes over the distal 
interphalangeal (DIP) joints with pain and tenderness over 
the metacarpophalangeal joint (MCP) joints of both thumbs.  
Range of motion testing revealed pain on motion of the hips, 
knees, and hands, increased by repetitive use.  Based on the 
results of the examination, the VA examiner diagnosed 
arthritis of the hands and strain of the hips and knee.  With 
regard to the etiology of the disorders, the VA examiner 
explained that a review of the record and the examination 
showed that "there is no relationship to call it systemic 
arthritis."  Rather, the VA examiner observed, this is more 
likely a natural occurring phenomenon, and not likely related 
to old injury.  

The Board finds that the December 2009 VA examiner's opinion, 
including the December 2009 addendum, is highly probative 
with regard to the issue of the nature and likely etiology of 
the Veteran's arthritis.  First, the VA examiner reviewed the 
Veteran's claims file and current complaints, which supports 
a conclusion that he was aware of the pertinent factual 
premises of the case.  Moreover, the VA examiner clearly 
stated his conclusions that the Veteran's arthritis is a 
"natural occurring degenerative arthritis," rather than 
"systemic arthritis," and is "not likely related to [a] 
service injury."  The VA examiner explained that he based 
his conclusion on the clinical examination and a record 
review.  In other words, the December 2009 VA examiner's 
opinion is fully articulated and based on sound reasoning.  
Therefore, it is highly probative with regard to the issue of 
the nature and likely etiology of the Veteran's current 
arthritis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Tending to support the Veteran's claim, the record contains 
an article by Dr. J. Johnson entitled "Cold Injury."  The 
article explains that cold injuries may cause such disorder 
as arthritis; osteoporosis; joint pain and stiffness; 
numbness and odd sensations in the feet; and peripheral 
neuropathy.  Also, according to the article, many soldiers 
either have forgotten or did not know at the time that they 
had frozen feet or other non-freezing injuries.  The article 
goes on to indicate that these disorders may be asymptomatic 
for many years.  Because Veterans may not know they had non-
freezing cold injuries and because the symptoms developed 
over long years, it is often not easy to connect residuals of 
cold injuries based on later symptoms.  

This article is competent evidence showing that there may be 
an increased risk of developing arthritis after a cold 
injury.  The evidence, however, is not probative with regard 
to the present Veteran's claim because it does not 
specifically address the circumstances of his service or the 
relationship between his cold weather injury and his later 
development of arthritis.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 
(1999).  Moreover, the article is not supported by any 
medical evidence of record addressing the specific 
circumstances of the Veteran's case.  In short, the article 
is too general and inconclusive to outweigh the highly 
probative June 2008 and December 2009 VA examiners opinions.  

The Veteran submitted two other printed items in support of 
his claim.  The first, an article entitled "Frostnip and 
Frostbite," provides no support for his claim because it 
simply explains the signs and symptoms of frostnip and 
frostbite and how to treat the conditions.  This issue is not 
in dispute in the present claim.  The Veteran additionally 
submitted a pamphlet explaining the VA claims process for 
cold injuries.  Although the pamphlet states that arthritis 
is a common residual of a cold injury, the pamphlet does not 
cite the basis for this conclusion or indicate that it was 
written by a medical professional.  Moreover, the Board 
points out, the article is elsewhere inaccurate.  It states 
that VA has established a "presumption of incurred injury" 
for veterans exposed to cold weather during service.  The 
section of the Code of Federal Regulations applying to 
veterans' claims does not, however, contain a presumption 
relating to cold weather injuries.  See 38 C.F.R. § 3.300, 
et. al.  For these reasons, these two items are not pertinent 
or probative evidence in the present claim.  

Also in support of his claim, the Veteran testified during a 
July 2007 Board hearing.  He explained that he was exposed to 
temperatures as low as 47 degrees below zero, including 
during offensive action in September 1951.  According to the 
Veteran, he essentially lived in a foxhole during this time, 
and as it was raining constantly, he had to everything, 
including eating and sleeping, covered in water.  The Veteran 
also submitted a statement in October 2005, in which he 
expressed his opinion that he has neck, low back, and right 
ankle arthritis due to his combat experiences in Korea.  

The Board points out that the lay evidence of record also 
includes a November 2006 email from "BJ Cooper" to the 
Veteran.  The email indicates that "[t]here is a very good 
chance that some of your ongoing health problems could be 
directly related to [c]old [i]njury."  

Although the lay evidence is credible and provides some 
support for the Veteran's claim, it is outweighed by the 
highly probative opinions of the June 2008 and December 2009 
VA examiners.  Most importantly, the relationship between a 
cold weather injury and the later development of arthritis is 
not capable of lay observation.  It is also not otherwise the 
type of medical question for which lay evidence is competent 
evidence.  To the contrary, it is a question requiring 
medical knowledge.  Therefore, the lay opinions asserting 
that there is a relationship between the Veteran's cold 
weather exposure in Korea and the later development of his 
arthritis is not competent evidence in support of his claim.  
See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-
77; see also Robinson v. Shinseki, 312 Fed. Appx. 336, 339 
(Fed. Cir. 2009) (nonprecedential).  

The Veteran also testified during his July 2007 Board hearing 
that his physicians have told him that his arthritis may be 
related to his active service or that it may also be due to 
old age.  Although this lay assertion is competent evidence, 
it carries little probative weight because the Veteran made 
clear that his physicians' opinions were equivocal in that 
they attributed his arthritis to his service or his age.  
Such an equivocal opinion does not provide the degree of 
certainty required for medical nexus evidence.  See Stegman, 
3 Vet. App. at 230.  

Otherwise, the Veteran has not asserted that he has had a 
continuity of symptomatology since service, and the record 
contains no contemporaneous descriptions of the Veteran's 
symptomatology supporting a later medical professional's 
diagnosis or etiology opinion.  

For these reasons, the lay evidence of record is found to 
have little probative value in support of the Veteran's 
claim.  See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d 
at 1376-77.

In conclusion, the record on appeal includes some evidence 
tending to support the Veteran's claim.  The most probative 
evidence of record, however, consists of the June 2008 and 
December 2009 VA examiners' opinions, and this evidence 
weighs against his claim.  Therefore, the preponderance of 
the evidence is against the Veteran's claim of service 
connection for arthritis of multiple joints, and the claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the his claim. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

 
ORDER


Service connection for arthritis of multiple joints is 
denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


